UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5867

WILLIAM SHEROD, III,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Joseph H. Young, Senior District Judge.
(CR-94-310-L)

Submitted: March 27, 1997

Decided: April 9, 1997

Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph R. Conte, BOND, CONTE & NORMAN, Washington, D.C.,
for Appellant. Lynne A. Battaglia, United States Attorney, Raymond
A. Bonner, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

William Sherod appeals his criminal conviction for being a felon
in possession of a firearm in violation of 18 U.S.C.§ 922(g)(1)
(1994). Sherod raises only one issue on appeal. He contends that the
evidence at trial was insufficient to prove that he was in possession
of the firearms in question.

Considering the evidence in a light most favorable to the Govern-
ment, as we must, Glasser v. United States, 315 U.S. 60, 80 (1942),
there was sufficient evidence to show that Sherod had constructive
possession of the firearms. "`[T]o establish constructive possession
the government must produce evidence showing ownership, domin-
ion, or control over . . . the vehicle in which the contraband is con-
cealed.'" United States v. Blue, 957 F.2d 106, 107 (4th Cir. 1992)
(quoting United States v. Ferg, 504 F.2d 914, 916-17 (5th Cir. 1974)
(ellipsis added)); see also United States v. Perez, 897 F.2d 751, 754
(5th Cir. 1990) (noting constructive possession"may be shown by
dominion over the vehicle in which the item is located"). The testi-
mony at trial positively identified Sherod as the driver of the vehicle
in the trunk of which the police discovered firearms. That identifica-
tion followed a three-mile car chase which ended when Sherod
crashed the rental car into a telephone pole and escaped on foot.
Additional evidence, including his beeper and the rental agreement
found in the car, cemented his identity as the individual who fled on
foot after wrecking the car. Furthermore, his phone call to a witness
stating that he had guns added to the already sufficient quantum of
evidence. Sherod, therefore, as an authorized driver of the rental car
possessed a quasi-ownership interest in the car, and as its driver exer-
cised extensive dominion and control over the car. This evidence was
sufficient to establish constructive possession of its contents.

Sherod suggests that because other people had access to the car, the
Government failed to prove he was in possession of the weapons. In
support of that contention, he cites United States v. Wright, 24 F.3d
732, 735 (5th Cir. 1994), for the proposition that mere dominion over
the vehicle cannot establish constructive possession of its contents. As
an initial matter, the Government need not exclude every reasonable
hypothesis of innocence. United States v. Jackson, 863 F.2d 1168,

                    2
1173 (4th Cir. 1989). In addition, Wright is factually distinguishable.
The Fifth Circuit concluded that it was not the defendant, the driver,
who exercised dominion and control over the car. Rather, it was the
passenger and owner. In Wright, the defendant exercised only tempo-
rary control over the car as the driver, but did not have control over
the glove box where the gun was found because his passenger was in
possession of the key to the glove box. Further, Wright did not own
the car. The Fifth Circuit suggested that there would have been no
error in finding constructive possession if those factors had been
absent. Wright, 24 F.3d at 735. In this case, they are completely
absent and there was no error in concluding that there was sufficient
evidence to support a finding of constructive possession.

In addition, Sherod cites United States v. Powell, 929 F.2d 724
(D.C. Cir. 1991), for the proposition that the Government must prove
that he knew to a practical certainty that there were firearms in the
trunk. This case is exceptionally unhelpful. Not only did the Govern-
ment fail to show that the defendant in Powell exerted any dominion
or control over the firearm in the case, the District of Columbia Cir-
cuit Court was considering whether the defendant's association with
the firearm constituted use under 18 U.S.C. § 924(c) (1994). The
court in that case was not called on to consider the boundaries of con-
structive possession. Here, Sherod exerted dominion and control over
the weapons and § 924(c) is not at issue.

Finally, Sherod urges the court to apply Blue , 957 F.2d at 108, as
supporting his position. In Blue, we noted that a mere shoulder dip by
a passenger in another person's car was not sufficient to establish pos-
session of the firearm under the passenger's seat. Id. The case, while
providing a definition of constructive possession, id. at 107, does not
benefit Sherod for one unavoidable reason. Sherod was not the pas-
senger in this car. He exerted complete dominion and control over the
car in which the firearms were found and therefore over the firearms
themselves. As with the other cases he cites, Blue does not advance
his argument. Sherod's contention that there was insufficient evidence
to convict him is without merit. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

AFFIRMED

                    3